Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 1 of 55 PageID: 178




  Richard Hernandez                                Paul C. Curnin (admitted pro hac vice)
  McCARTER & ENGLISH, LLP                          Craig S. Waldman (admitted pro hac vice)
  Four Gateway Center                              Kavitha Sivashanker (pro hac vice forthcoming)
  100 Mulberry Street                              SIMPSON THACHER & BARTLETT LLP
  Newark, New Jersey 07102                         425 Lexington Avenue
  Telephone: (973) 848-8615                        New York, NY 10017-3954
  Facsimile: (973) 297-6615                        Telephone: (212) 455-2000
                                                   Facsimile: (212) 455-2502

         Attorneys for Valeant Pharmaceuticals International, Inc. and Robert L. Rosiello

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  OFFICE OF THE TREASURER AS
  TRUSTEE FOR THE CONNECTICUT
  RETIREMENT PLANS AND TRUST                         Civil Action No. 19-cv-18473 (MAS) (LHG)
  FUNDS,

                        Plaintiff,

                 v.

  VALEANT PHARMACEUTICALS
  INTERNATIONAL, INC., et al.,

                        Defendants.


      ANSWER TO PLAINTIFF’S COMPLAINT AND AFFIRMATIVE DEFENSES

        Defendants Valeant Pharmaceuticals International, Inc. n/k/a Bausch Health Companies

 Inc. (“Valeant”), and Robert L. Rosiello (“Rosiello,” and together with Valeant the “Defendants”),

 by and through their undersigned attorneys, hereby answer and respond to Plaintiff’s Complaint,

 dated September 27, 2019 (the “Complaint”).

        Pursuant to the November 7, 2019 Stipulation and Order (ECF No. 6) (the “Order”), the

 amended answer and affirmative defenses that Defendants filed in the related class action, In re

 Valeant Pharmaceuticals International, Inc. Securities Litigation, Case No. 15-cv-7658 (the

 “Class Action”), ECF No. 379 (the “Class Action Answer”), are incorporated by reference as if
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 2 of 55 PageID: 179




 set forth fully herein. Order, ECF No. 6, ¶(b). Accordingly, set forth below are Defendants’

 (i) responses to allegations in paragraphs 72, 75–77, 86–87, 94–96, 120–25, 165–66, and 183–98,

 and Sections III.A, IV, V.C.6, VI, VIII, IX, and XI of the Complaint, as well as the Counts in

 Section XII of the Complaint that assert causes of action that are not asserted in the Class Action

 and have not been dismissed by the Court, to the extent such Counts are asserted against

 Defendants; and (ii) additional applicable affirmative defenses not raised in the Class Action

 Answer. See id., ¶(c). No allegations in the Complaint shall be deemed admitted pursuant to

 Federal Rule of Civil Procedure 8(b)(6) unless admitted in (i) the Class Action Answer; (ii) the

 portions of this Answer addressing the above-mentioned specific paragraphs of the Complaint; or

 (iii) any amended answer as contemplated by section (e) of the Order. See id., ¶(d).

                                        GENERAL DENIAL

         Except as otherwise expressly stated herein or the Class Action Answer, Defendants

 (1) generally deny each and every allegation in the Complaint, including, without limitation, any

 allegations contained in the preamble, introduction, headings, subheadings, unnumbered

 paragraphs and footnotes of the Complaint; (2) specifically deny any allegations to the extent they

 assert or suggest that Defendants acted or were imputed with scienter; (3) specifically deny that

 they have caused Plaintiff any harm; (4) deny any liability to Plaintiff; (5) deny knowledge or

 information sufficient to form a belief as to the truth or falsity of the allegations where they consist

 of excerpts from and/or references to third-party publications or statements; and (6) deny any

 defined terms in the Complaint to the extent they constitute allegations directed at Defendants. To

 the extent the allegations in the Complaint are directed at Rosiello—either by specific attribution

 or by attribution to the defined terms “Individual Defendants” or “Valeant Defendants”—Rosiello

 generally denies any allegations that concern events alleged to have occurred or statements

 allegedly made when he was not a Valeant director or executive because no act or statement or


                                                    2
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 3 of 55 PageID: 180




 omission or knowledge or intent or obligation in this matter can appropriately be attributed to him

 during those periods.1

          Defendants reserve the right to challenge the authenticity of all sources and documents

 referred to or purportedly quoted from in the Complaint, and to assert that any of the sources or

 documents referred to or purportedly quoted from by Plaintiff in the Complaint are covered by the

 attorney-client privilege, the work product doctrine, and/or otherwise applicable privileges.

 Further, in each case where Defendants admit that Plaintiff has accurately quoted a portion of a

 document, Defendants do not thereby admit any allegation concerning the document’s application,

 any characterization of the document or portion thereof, or that the selective quotation fairly

 represents the document as a whole, and respectively refer the Court to such document for a true

 and complete account of its contents.

          Defendants reserve the right to seek to amend or supplement their Answer as may be

 necessary or appropriate.

                          RESPONSES TO SPECIFIC ALLEGATIONS

 A.       Section III.A

          18.    Defendants admit that the Officer of the Treasurer as Trustee for the Connecticut

 Retirement Plans and Trust Funds is a plaintiff in this action. Defendants deny knowledge or

 information sufficient to form a belief as to the truth or falsity of the remaining allegations in

 Paragraph 18, and on that basis deny the allegations.

          19.    Defendants deny that any illegal scheme existed, deny participating in any illegal

 scheme, deny that they made any misrepresentations or omissions, and deny that Valeant stock

 and notes traded at materially inflated prices.     Defendants deny knowledge or information


 1
     Rosiello was an executive from July 1, 2015 through December 31, 2016.


                                                 3
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 4 of 55 PageID: 181




 sufficient to form a belief as to the truth or falsity of the remaining allegations in Paragraph 19,

 and on that basis deny the allegations.

 B.     Section IV

        26.     The allegations in Paragraph 26 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 26.

        27.     Defendants admit that Valeant acquired Medicis Pharmaceutical Corp., Bausch &

 Lomb Holdings Inc., Salix Pharmaceuticals, Ltd., Sprout Pharmaceuticals, Inc., Isuprel, and

 Nitropress between 2008 and 2015 and admit that J. Michael Pearson (“Pearson”) was Valeant’s

 CEO. To the extent the allegations in Paragraph 27 purport to characterize Valeant’s acquisitions,

 Defendants deny that Plaintiff has accurately and completely characterized them and refer the

 Court to Valeant’s public disclosures in connection therewith for a true and complete account of

 the acquisitions. Defendants deny knowledge or information sufficient to form a belief as to the

 truth or falsity of the remaining allegations contained in Paragraph 27, and on that basis deny the

 allegations.

        28.     The allegations in Paragraph 28 consist of legal conclusions, to which no response

 is required. To the extent a response is deemed required, Defendants deny that Paragraph 28

 accurately and completely characterizes Valeant’s alternative fulfillment program, deny engaging

 in any illegal practices, and deny knowledge or information sufficient to form a belief as to the

 truth or falsity of the remaining allegations in Paragraph 28, and on that basis deny such

 allegations.

        29.     Defendants deny the allegations in Paragraph 29.

        30.     Defendants admit that Pearson became CEO of Valeant in February 2008 and that

 Pearson was previously employed by McKinsey & Co., but deny that Paragraph 30 provides a true


                                                  4
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 5 of 55 PageID: 182




 and complete description of Pearson’s background, his role as CEO of Valeant, or Valeant’s

 business model. Defendants deny the remaining allegations in Paragraph 30.

        31.      Defendants admit that Rosiello was employed by Valeant and was previously

 employed by McKinsey & Co., but deny that Paragraph 31 provides a true and complete

 description of Rosiello’s background or Valeant’s business model. Defendants deny the remaining

 allegations in Paragraph 31.

        32.      Defendants deny the allegations in Paragraph 32, except admit that Pearson

 participated in public earnings calls and investor conferences.

        33.      Defendants admit that Howard B. Schiller (“Schiller”), Tanya Carro (“Carro”), and

 Gary Tanner (“Tanner”) were employed by Valeant. Defendants deny the remaining allegations

 in Paragraph 33, except admit that Pearson signed Valeant’s quarterly and annual financial

 statements, including Sarbanes-Oxley (“SOX”) certifications.

        34.      Defendants admit that Schiller was Valeant’s CFO between December 2011 and

 June 2015, but deny that Paragraph 34 provides a true and complete description of Schiller’s role

 as CFO of Valeant or Valeant’s business model, and otherwise deny the remaining allegations in

 Paragraph 34.

        35.      Defendants deny the allegations in Paragraph 35, except admit that Schiller signed

 Valeant’s quarterly and annual financial statements, including SOX certifications.

        36.      Defendants admit that Valeant restated its audited consolidated financial statements

 for the year ended December 31, 2014. Defendants also admit that Valeant restated certain

 unaudited quarterly results related to the three months ended March 31, 2015. To the extent the

 allegations in Paragraph 36 purport to quote from and characterize Valeant’s public disclosures,

 Defendants deny that Plaintiff has accurately and completely characterized them and refer the




                                                  5
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 6 of 55 PageID: 183




 Court to Valeant’s public disclosures for a true and complete account of their contents. Defendants

 otherwise deny the remaining allegations in Paragraph 36.

        37.      Defendants admit that Rosiello served as Valeant’s CFO and EVP from July 2015

 to December 2016, but deny that Paragraph 37 provides a true and complete description of

 Rosiello’s background or Valeant’s business model, and otherwise deny the remaining allegations

 in Paragraph 37.

        38.      Defendants deny the allegations in Paragraph 38.

        39.      Defendants deny knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations in Paragraph 39, and on that basis deny the allegations.

        40.      Defendants admit that Tanner was employed by Valeant at one time, but deny that

 Paragraph 40 is a true or complete characterization of Tanner’s background, and otherwise deny

 knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

 Paragraph 40.

        41.      Defendants admit that Tanner sent an email to Valeant employees on January 3,

 2013. To the extent the allegations in Paragraph 41 purport to quote from and characterize

 Tanner’s email, Defendants deny that Plaintiff has accurately and completely characterized it and

 refer the Court to the email for a true and complete account of its contents. Defendants admit that

 Valeant executives signed a Contract Approval Form in the summer of 2013, which agreement

 speaks for itself. To the extent the allegations in Paragraph 41 purport to quote from and

 characterize the agreement, Defendants deny that Plaintiff has accurately and completely

 characterized the document and refer the Court to the agreement for a true and complete account

 of its contents. Defendants deny the remaining allegations in Paragraph 41.




                                                   6
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 7 of 55 PageID: 184




        42.      Defendants admit that Laizer Kornwasser (“Kornwasser”) served as Valeant’s EVP

 and Chairman from February 2013 through July 2015, but deny that Paragraph 42 provides a true

 and accurate description of Kornwasser’s background, and otherwise deny knowledge or

 information sufficient to form a belief as to the truth or falsity of the allegations in Paragraph 42.

        43.      Defendants deny knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations in Paragraph 43, and on that basis deny the allegations.

        44.      Defendants admit that Valeant and Philidor executed a purchase option agreement,

 which agreement speaks for itself. To the extent the allegations in Paragraph 44 purport to quote

 from and characterize the agreement, Defendants deny that Plaintiff has accurately and completely

 characterized the document and refer the Court to the agreement for a true and complete account

 of its contents. Defendants deny the remaining allegations in Paragraph 44.

        45.      Defendants specifically deny that Tanner ceased to be a Valeant employee in

 August 2015, and aver that Tanner ceased to be a Valeant employee on September 13, 2015.

 Defendants admit that Tanner was subsequently employed by Philidor. Defendants admit that

 Valeant engaged in negotiations with Tanner regarding a consulting agreement and deny that

 Valeant entered into a consulting agreement with Tanner.           Defendants deny knowledge or

 information sufficient to form a belief as to the truth or falsity of the remaining allegations in

 Paragraph 45.

        46.      Defendants admit that an indictment was filed against Tanner in the Southern

 District of New York, which indictment speaks for itself, and admit that a jury convicted Tanner

 of wire fraud and conspiracy to commit money laundering, which conviction speaks for itself. To

 the extent the allegations in Paragraph 46 purport to characterize the indictment, Defendants deny

 that Plaintiff has accurately and completely characterized the documents and refer the Court to the




                                                   7
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 8 of 55 PageID: 185




 indictment for a true and complete account of its contents. Defendants deny the remaining

 allegations in Paragraph 46.

        47.     Defendants admit that Bijal Patel (“Patel”) and Ari Kellen (“Kellen”) were Valeant

 employees at one time, but deny that Paragraph 47 is a true and complete description of their

 histories, their responsibilities, or Valeant’s business practices, and otherwise deny the remaining

 allegations in Paragraph 47.

        48.     Defendants deny the allegations relating to Valeant in Paragraph 48, except admit

 Valeant and Philidor entered into a purchase option agreement in December 2014, which

 agreement speaks for itself. Defendants deny knowledge or information sufficient to form a belief

 as to the truth or falsity of the remaining allegations in Paragraph 48, and on that basis deny the

 allegations.

        49.     Defendants deny the allegations relating to Valeant in Paragraph 49. Defendants

 deny knowledge or information sufficient to form a belief as to the remaining allegations in

 Paragraph 49, and on that basis deny the allegations.

        50.     Defendants deny the allegations in Paragraph 50.

        51.     Defendants admit that Valeant acquired Medicis. Defendants deny knowledge or

 information sufficient to form a belief as to the truth or falsity of the remaining allegations in

 Paragraph 51, and on that basis deny the allegations.

        52.     Defendants admit Valeant and Philidor entered into a purchase option agreement in

 December 2014, which agreement speaks for itself. Defendants also admit that Davenport was

 charged with fraud and conspiracy in an indictment filed in the Southern District of New York,

 which indictment speaks for itself. Defendants deny knowledge or information sufficient to form




                                                  8
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 9 of 55 PageID: 186




 a belief as to the truth or falsity of the remaining allegations in Paragraph 52, and on that basis

 deny the allegations.

        53.      Defendants deny the allegations relating to Valeant in Paragraph 53. Defendants

 deny knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

 allegations in Paragraph 53, and on that basis deny the allegations.

        54.      Defendants admit that Valeant’s Audit and Risk Committee included Norma

 Provencio, Theo Melas-Kyriazi, and Katharine Stevenson at one time. Defendants admit that

 Valeant’s Board of Directors included Provencio, Melas-Kyriazi, Stevenson, Robert Ingram,

 Ronald Farmer, Colleen Goggins, Anders Lönner, and Robert Power at one time. Defendants deny

 the remaining allegations in Paragraph 54.

        55.      Defendants admit that certain members of Valeant’s board of directors visited a

 Philidor facility and that the board of directors approved Valeant’s entry into a purchase option

 agreement with Philidor, but deny that Paragraph 55 provides a true and complete description of

 the subject matter described therein. Defendants deny the remaining allegations in Paragraph 55.

        56.      Defendants admit that Valeant held a conference call on October 26, 2015, the

 transcript of which speaks for itself. Defendants further admit that Rosiello participated in the

 conference call on behalf of the Company. To the extent the allegations in Paragraph 56 purport

 to quote from and characterize Valeant’s conference call, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to the conference call’s transcript

 for a true and complete account of its contents. Defendants deny the remaining allegations in

 Paragraph 56.

        57.      The allegations in Paragraph 57 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed




                                                  9
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 10 of 55 PageID: 187




 required, Defendants deny knowledge or information sufficient to form a belief as to the truth or

 falsity of the allegations in Paragraph 57, and on that basis deny the allegations.

        58.     The allegations in Paragraph 58 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 58.

 C.     Section V.A.2

        72.     Defendants admit that the drugs listed in Paragraph 72 were products to which

 Valeant acquired rights, but deny that Paragraph 72 provides a true and complete description of

 the subject matter described therein, and on that basis deny the remaining allegations in Paragraph

 72.

 D.     Section V.A.3

        75.     Defendants deny the allegations in Paragraph 75.

        76.     Defendants deny the allegations in Paragraph 76.

        77.     Defendants deny knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations in Paragraph 77, and on that basis deny the allegations.

 E.     Section V.A.4

        86.     Defendants deny the allegations in Paragraph 86, except state that to the extent that

 the allegations purport to describe and/or quote documents, Defendants refer the Court to such

 documents for a true and complete statement of their contents.

        87.     Defendants deny the allegations in Paragraph 87, except state that to the extent that

 the allegations purport to describe and/or quote documents, Defendants refer the Court to such

 documents for a true and complete statement of their contents.




                                                  10
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 11 of 55 PageID: 188




 F.     Section V.A.5

        94.     To the extent Plaintiff purports to describe R&O’s lawsuit against Valeant in

 October 2015, it is a matter of public record. Defendants deny that the allegations in Paragraph

 94 accurately and completely describe the lawsuit described therein, and refer the Court to the

 lawsuit’s docket for a true and complete account of its contents. Defendants deny knowledge or

 information sufficient to form a belief as to the truth or falsity of the remaining allegations in

 Paragraph 94, and on that basis deny the allegations.

        95.     Defendants deny knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations contained in Paragraph 95, and on that basis deny the allegations.

        96.     Defendants deny knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations contained in Paragraph 96, and on that basis deny the allegations.

 G.     Section V.B.2

        120.    The allegations in Paragraph 120 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 120.

        121.    Defendants admit that Valeant held a conference call on October 26, 2015, the

 transcript of which speaks for itself. To the extent the allegations in Paragraph 121 purport to

 quote from and characterize Valeant’s conference call, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to the conference call’s transcript

 for a true and complete account of its contents.        Defendants admit that Valeant disclosed

 acquisitions of Natur Produkt International, JSC and certain assets from Gerot Lannach in its 2014

 Form 10-K, which Form 10-K speaks for itself. To the extent the allegations in Paragraph 121

 purport to quote from and characterize the 2014 10-K, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to that document for a true and


                                                  11
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 12 of 55 PageID: 189




 complete account of its contents. To the extent the allegations in Paragraph 121 purport to

 characterize Accounting Standards Codification Topic 250 (“ASC 250”), Defendants refer the

 Court to that document for a true and complete account of its contents. The remaining allegations

 in Paragraph 121 consist of legal conclusions and Plaintiff’s description of its claims, to which no

 response is required. To the extent a response is deemed required, Defendants deny knowledge

 or information sufficient to form a belief as to the truth or falsity of the remaining allegations in

 Paragraph 121, and on that basis deny the allegations.

        122.    The allegations in Paragraph 122 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, and to the extent the allegations in Paragraph 122 purport to characterize and quote from

 the Public Company Accounting Oversight Board Auditing Standard No. 5 (“AS 5”), Defendants

 refer the Court to that document for a true and complete account of its contents. Defendants deny

 the remaining allegations in Paragraph 122.

        123.    Defendants deny knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations in Paragraph 123, except state that to the extent that the allegations

 purport to describe and/or quote documents, Defendants refer the Court to such documents for a

 true and complete statement of their contents.

        124.    Defendants deny the allegations in Paragraph 124.

 H.     Section V.C

        125.    The allegations in Paragraph 125 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 125.




                                                  12
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 13 of 55 PageID: 190




 I.     Section V.C.1

        165.     Defendants admit that Valeant held a conference call on July 23, 2015, the

 transcript of which speaks for itself. Defendants further admit that Pearson participated in the

 conference call on behalf of Valeant. To the extent the allegations in Paragraph 165 purport to

 quote from and characterize Valeant’s conference call, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to the conference call’s transcript

 for a true and complete account of its contents. Defendants deny the remaining allegations in

 Paragraph 165.

        166.     Defendants admit that, on July 28, 2015, Valeant filed a Form 10-Q for the quarter

 ending June 30, 2015 (the “2Q2015 Form 10-Q”), which is incorporated by reference as if set forth

 fully herein.    Defendants admit that Pearson and Rosiello signed the 2Q2015 Form 10-Q.

 Defendants further admit that the allegations set forth in Paragraph 166 accurately quote portions

 of the 2Q2015 Form 10-Q. Defendants deny the remaining allegations in Paragraph 166.

 J.     Section V.C.2(c)

        183.     Defendants admit that on March 16, 2015, Valeant announced a $1.45 billion

 offering of its common shares. Defendants aver that on March 17, 2015 Valeant announced that

 it would issue 7,286,432 common shares at a price of $199 per share and that it intended to use

 proceeds of the offering to fund the purchase of Salix and related costs. Defendants admit that

 Valeant made certain SEC filings in connection with its March 2015 offering. To the extent the

 allegations in Paragraph 183 purport to quote from and characterize Valeant’s filings, Defendants

 deny that Plaintiff has accurately and completely characterized them and refer the Court to the

 referenced documents for a true and complete account of their contents. Defendants deny the

 remaining allegations in Paragraph 183.




                                                 13
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 14 of 55 PageID: 191




        184.    To the extent this Answer does not specifically respond to a cross-referenced

 paragraph, Defendants’ responses to such allegations are encompassed by the Class Action

 Answer, which, pursuant to the Order, is incorporated by reference herein. Defendants admit that

 on April 30, 2015, Valeant filed a Form 10-Q for the quarter ending March 31, 2014 (the “1Q2015

 Form 10-Q”), which is incorporated by reference as if set forth fully herein. To the extent the

 allegations in Paragraph 184 purport to quote from and characterize Valeant’s filings, Defendants

 deny that Plaintiff has accurately and completely characterized them and refer the Court to the

 1Q2015 Form 10-Q and the 2014 Form 10-K for a true and complete account of their contents.

 Defendants deny the remaining allegations in Paragraph 184.

        185.    Defendants admit that on July 28, 2015, Valeant filed the 2Q2015 Form 10-Q. To

 the extent the remaining allegations in Paragraph 185 purport to quote from and characterize the

 2Q2015 Form 10-Q, Defendants deny that Plaintiff has accurately and completely characterized it

 and refer the Court to the 2Q2015 Form 10-Q for a true and complete account of its contents.

 Defendants deny the remaining allegations in Paragraph 185.

        186.    Defendants incorporate by reference and restate this Answer’s responses to

 Paragraphs 182–85 as if fully set forth herein. To the extent this Answer does not specifically

 respond to a cross-referenced paragraph, Defendants’ responses to such allegations are

 encompassed by the Class Action Answer, which, pursuant to the Order, is incorporated by

 reference herein. The remaining allegations in Paragraph 186 consist of legal conclusions and

 Plaintiff’s description of its claims, to which no response is required. To the extent a response is

 deemed required, and to the extent the allegations in Paragraph 186 purport to characterize

 Accounting Standards Codification Topic 810 (“ASC 810”), Defendants refer the Court to that




                                                 14
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 15 of 55 PageID: 192




 document for a true and complete account of its contents. Defendants deny the remaining

 allegations in Paragraph 186.

         187.    The allegations in Paragraph 187 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, and to the extent the allegations in Paragraph 187 purport to quote from and characterize

 Valeant’s filings, Defendants deny that Plaintiff has accurately and completely characterized them

 and refer the Court to Valeant’s 2014 Form 10-K, the 1Q2015 Form 10-Q, and the 2Q2015 Form

 10-Q for a true and complete account of their contents. To the extent the allegations in Paragraph

 187 purport to quote from and characterize SEC Staff Accounting Bulletin No. 13.B (“SAB

 13.B”), Defendants refer the Court to the referenced document for a true and complete account of

 its contents. Defendants deny the remaining allegations in Paragraph 187.

 K.      Section V.C.3.a

         188.    To the extent the allegations in Paragraph 188 purport to quote from and

 characterize Valeant’s filings, Defendants deny that Plaintiff has accurately and completely

 characterized them and refer the Court to the referenced documents for a true and complete account

 of their contents.

         189.    Defendants admit that Valeant communicated revenue results to investors,

 including in presentations accompanying the Company’s earnings calls, but deny that Plaintiff has

 accurately and completely characterized those communications and refer the Court to the

 transcripts for a true and complete account of their contents. Defendants deny the remaining

 allegations in Paragraph 189.

         190.    To the extent the allegations in Paragraph 190 purport to characterize Valeant’s

 restatement of revenue, Defendants deny that Plaintiff has accurately and completely characterized

 it and refer the Court to Valeant’s public disclosure for a true and complete account of its contents.


                                                  15
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 16 of 55 PageID: 193




 To the extent the allegations in Paragraph 190 purport to quote from and characterize SEC Staff

 Accounting Bulletin No. 13 (“SAB 13”), Defendants refer the Court to the referenced document

 for a true and complete account of its contents. Defendants deny the remaining allegations in

 Paragraph 190.

        191.   Defendants admit that, on March 21, 2016, Valeant filed a Form 8-K, which Form

 8-K speaks for itself. To the extent the allegations in Paragraph 191 purport to characterize or

 quote from Valeant’s March 21, 2016 Form 8-K, Defendants deny that Plaintiff has accurately and

 completely characterized it and refer the Court to Valeant’s public disclosure for a true and

 complete account of its contents. Defendants deny the remaining allegations in Paragraph 191.

        192.   The allegations in Paragraph 192 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, and to the extent the allegations in Paragraph 192 purport to characterize ASC 605,

 Defendants refer the Court to that document for a true and complete account of its contents.

 Defendants deny the remaining allegations in Paragraph 192.

        193.   The allegations in Paragraph 193 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, and to the extent the allegations in Paragraph 193 purport to characterize ASC 605,

 Defendants refer the Court to that document for a true and complete account of its contents.

 Defendants deny the remaining allegations in Paragraph 193.

        194.   The allegations in Paragraph 194 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 194.




                                               16
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 17 of 55 PageID: 194




        195.    To the extent the allegations in Paragraph 195 purport to characterize Valeant’s

 restatement of revenue, Defendants deny that Plaintiff has accurately and completely characterized

 it and refer the Court to Valeant’s public disclosure for a true and complete account of its contents.

 Defendants deny the remaining allegations in Paragraph 195.

        196.    To the extent the allegations contained in Paragraph 196 purport to describe and/or

 quote documents, Defendants refer the Court to such documents for a true and complete statement

 of their contents. Defendants deny the remaining allegations in Paragraph 196.

        197.    To the extent the allegations contained in Paragraph 197 purport to describe and/or

 quote documents, Defendants refer the Court to such documents for a true and complete statement

 of their contents. Defendants deny knowledge or information sufficient to form a belief as to the

 truth or falsity of the remaining allegations in Paragraph 197, and on that basis deny the allegations.

        198.    To the extent the allegations contained in Paragraph 198 purport to describe and/or

 quote documents, Defendants refer the Court to such documents for a true and complete statement

 of their contents. Defendants deny the remaining allegations in Paragraph 198.

 L.     Section V.C.6

        219.    Defendants deny the allegations in Paragraph 219.

        220.    Defendants admit that Bloomberg published an article on September 28, 2015 and

 refer the Court to that publication for a true and complete account of its contents. Defendants

 further admit that Democratic members of the House Oversight and Government Reform

 Committee sent a letter to Chairman Jason Chaffetz to request a subpoena of Valeant documents.

 Defendants deny the remaining allegations contained in Paragraph 220, except state that to the

 extent that the allegations contained in Paragraph 220 purport to describe and/or quote a document,

 Defendants refer the Court to such document for a true and complete statement of its contents.




                                                   17
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 18 of 55 PageID: 195




        221.    Defendants deny that the allegations in Paragraph 221 accurately and completely

 describe the factors affecting the price of Valeant securities described therein and otherwise deny

 the remaining allegations in Paragraph 221.

        222.    Defendants admit that, on September 28, 2015, Valeant filed a Form 8-K, which is

 incorporated by reference as if set forth fully herein. Defendants admit that the allegations set

 forth in Paragraph 222 accurately quote a portion of the letter attached to the Form 8-K filed on

 September 28, 2015 (subject to the alterations noted in brackets). Defendants deny the remaining

 allegations in Paragraph 222.

        223.    Defendants incorporate by reference and restate this Answer’s responses to

 Paragraphs 127, 132, and 222 as if fully set forth herein. To the extent this Answer does not

 specifically respond to a cross-referenced paragraph, Defendants’ responses to such allegations

 are encompassed by the Class Action Answer, which, pursuant to the Order, is incorporated by

 reference herein. Defendants deny the remaining allegations in Paragraph 223.

        224.    Defendants admit that The New York Times published an article on October 4, 2015

 and refer the Court to that publication for a true and complete account of its contents. Defendants

 deny that the allegations in Paragraph 224 accurately and completely describe the factors affecting

 the price of Valeant securities described therein and otherwise deny the remaining allegations in

 Paragraph 224.

        225.    Defendants admit that Valeant issued a press release on October 14, 2015, which

 press release speaks for itself. To the extent the allegations in Paragraph 225 purport to quote from

 and characterize the press release, Defendants deny that Plaintiff has accurately and completely

 characterized it and refer the Court to the press release for a true and complete account of its

 contents. Defendants deny that the allegations in Paragraph 225 accurately and completely




                                                  18
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 19 of 55 PageID: 196




 describe the factors affecting the price of Valeant securities described therein and otherwise deny

 the remaining allegation in Paragraph 225.

        226.    Defendants admit that Valeant hosted a conference call on October 19, 2015, the

 transcript of which speaks for itself. To the extent the allegations in Paragraph 226 purport to

 quote from and characterize Valeant’s conference call, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to the conference call’s transcript

 for a true and complete account of its contents. Defendants further admit that The New York Times

 published an article on October 19, 2015 and refer the Court to that publication for a true and

 complete account of its contents. Defendants deny the remaining allegations in Paragraph 226.

        227.    Defendants deny that the allegations in Paragraph 227 accurately and completely

 describe the factors affecting the price of Valeant securities described therein and otherwise deny

 the remaining allegations in Paragraph 227.

        228.    Defendants admit that Valeant hosted a conference call on October 19, 2015, the

 transcript of which speaks for itself. Defendants further admit that Pearson, Rosiello, and Kellen

 participated in the conference call on behalf of the Company. To the extent the allegations in

 Paragraph 228 purport to quote from and characterize Valeant’s conference call, Defendants deny

 that Plaintiff has accurately and completely characterized it and refer the Court to the conference

 call’s transcript for a true and complete account of its contents. Defendants deny the remaining

 allegations in Paragraph 228.

        229.    Defendants admit that Valeant hosted a conference call on October 19, 2015, the

 transcript of which speaks for itself. To the extent the allegations in Paragraph 229 purport to

 quote from and characterize materials used on the conference call, Defendants deny that Plaintiff

 has accurately and completely characterized them and refer the Court to the materials for a true




                                                 19
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 20 of 55 PageID: 197




 and complete account of their contents. Defendants deny the remaining allegations in Paragraph

 229.

        230.    Defendants admit that Valeant hosted a conference call on October 19, 2015, the

 transcript of which speaks for itself. Defendants further admit that Pearson participated in the

 conference call on behalf of the Company. To the extent the allegations in Paragraph 230 purport

 to quote from and characterize Valeant’s conference call, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to the conference call’s transcript

 for a true and complete account of its contents. Defendants deny the remaining allegations in

 Paragraph 230.

        231.    Defendants admit that Valeant hosted a conference call on October 19, 2015, the

 transcript of which speaks for itself. Defendants further admit that Pearson participated in the

 conference call on behalf of the Company. To the extent the allegations in Paragraph 231 purport

 to quote from and characterize Valeant’s conference call, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to the conference call’s transcript

 for a true and complete account of its contents. Defendants deny the remaining allegations in

 Paragraph 231.

        232.    Defendants admit that Valeant hosted a conference call on October 19, 2015, the

 transcript of which speaks for itself. Defendants further admit that Pearson participated in the

 conference call on behalf of the Company. To the extent the allegations in Paragraph 232 purport

 to quote from and characterize Valeant’s conference call, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to the conference call’s transcript

 for a true and complete account of its contents. Defendants deny the remaining allegations in

 Paragraph 232.




                                                20
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 21 of 55 PageID: 198




        233.    Defendants admit that Valeant hosted a conference call on October 19, 2015, the

 transcript of which speaks for itself. Defendants further admit that Rosiello participated in the

 conference call on behalf of the Company. To the extent the allegations in Paragraph 233 purport

 to quote from and characterize Valeant’s conference call or materials used on the conference call,

 Defendants deny that Plaintiff has accurately and completely characterized them and refer the

 Court to the conference call’s transcript and the materials for a true and complete account of their

 contents. Defendants deny the remaining allegations in Paragraph 233.

        234.    Defendants admit that Valeant hosted a conference call on October 19, 2015, the

 transcript of which speaks for itself. Defendants further admit that Pearson participated in the

 conference call on behalf of the Company. To the extent the allegations in Paragraph 234 purport

 to quote from and characterize Valeant’s conference call or materials used on the conference call,

 Defendants deny that Plaintiff has accurately and completely characterized them and refer the

 Court to the conference call’s transcript and the materials for a true and complete account of their

 contents. Defendants deny the remaining allegations in Paragraph 234.

        235.    Defendants incorporate by reference and restate this Answer’s responses to

 Paragraphs 228–34 as if fully set forth herein. The remaining allegations in Paragraph 235 consist

 of legal conclusions and Plaintiff’s description of its claims, to which no response is required. To

 the extent a response is deemed required, Defendants deny the allegations in Paragraph 235.

        236.    Defendants admit that Citron published a document on October 21, 2015 and refer

 the Court to that publication for a true and complete account of its contents. Defendants deny that

 the allegations in Paragraph 236 accurately and completely describe the factors affecting the price

 of Valeant securities described therein and otherwise deny the remaining allegations in Paragraph

 236.




                                                 21
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 22 of 55 PageID: 199




        237.    Defendants admit that Valeant issued a press release on October 21, 2015, which

 press release speaks for itself. Defendants admit that BMO Capital Markets Corp. (“BMO”)

 published an article on October 22, 2015, and refer the Court to that publication for a true and

 complete account of its contents. To the extent the allegations in Paragraph 237 purport to quote

 from and characterize these documents, Defendants deny that Plaintiff has accurately and

 completely characterized them and refer the Court to these documents for a true and complete

 account of their contents. Defendants deny the remaining allegations in Paragraph 237.

        238.    Defendants deny that the allegations in Paragraph 238 accurately and completely

 describe the factors affecting the price of Valeant stock and debt securities described therein and

 otherwise deny the remaining allegations in Paragraph 238.

        239.    Defendants admit that Valeant issued a press release on October 21, 2015, which

 press release speaks for itself. To the extent the allegations in Paragraph 239 purport to quote from

 and characterize this press release, Defendants deny that Plaintiff has accurately and completely

 characterized it and refer the Court to the press release for a true and complete account of its

 contents. Defendants deny the remaining allegations in Paragraph 239.

        240.    Defendants admit that The Wall Street Journal published an article on October 25,

 2015 and refer the Court to that publication for a true and complete account of its contents.

 Defendants admit that on October 26, 2015, Valeant filed a Form 10-Q for the quarter ending

 September 30, 2015 (the “3Q2015 Form 10-Q”), which is incorporated by reference as if set forth

 fully herein. To the extent the allegations in Paragraph 240 purport to quote from and characterize

 these documents, Defendants deny that Plaintiff has accurately and completely characterized them

 and refer the Court to these documents for a true and complete account of their contents.

 Defendants deny the remaining allegations in Paragraph 240.




                                                  22
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 23 of 55 PageID: 200




        241.    Defendants admit that on October 26, 2015, Valeant filed the 3Q2015 Form 10-Q.

 Defendants admit that the allegations set forth in Paragraph 241 accurately quote portions of the

 3Q2015 Form 10-Q (subject to the alterations noted in the ellipses). Defendants deny the

 remaining allegations in Paragraph 241.

        242.    Defendants admit the allegations in Paragraph 242.

        243.    Defendants admit that Valeant hosted a conference call on October 26, 2015, the

 transcript of which speaks for itself. To the extent the allegations in Paragraph 243 purport to

 quote from and characterize materials used on the conference call, Defendants deny that Plaintiff

 has accurately and completely characterized them and refer the Court to the materials for a true

 and complete account of their contents. Defendants deny the remaining allegations in Paragraph

 243.

        244.    Defendants admit that Valeant hosted a conference call on October 26, 2015, the

 transcript of which speaks for itself. Defendants further admit that Pearson participated in the

 conference call on behalf of the Company. To the extent the allegations in Paragraph 244 purport

 to quote from and characterize Valeant’s conference call, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to the conference call’s transcript

 for a true and complete account of its contents. Defendants deny the remaining allegations in

 Paragraph 244.

        245.    Defendants admit that Valeant hosted a conference call on October 26, 2015, the

 transcript of which speaks for itself. Defendants further admit that Ingram participated in the

 conference call on behalf of the Company. To the extent the allegations in Paragraph 245 purport

 to quote from and characterize Valeant’s conference call, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to the conference call’s transcript




                                                23
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 24 of 55 PageID: 201




 for a true and complete account of its contents. Defendants deny the remaining allegations in

 Paragraph 245.

        246.    Defendants admit that Valeant hosted a conference call on October 26, 2015, the

 transcript of which speaks for itself. Defendants further admit that Rosiello participated in the

 conference call on behalf of the Company. To the extent the allegations in Paragraph 246 purport

 to quote from and characterize Valeant’s conference call, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to the conference call’s transcript

 for a true and complete account of its contents. Defendants deny the remaining allegations in

 Paragraph 246.

        247.    Defendants admit that Valeant hosted a conference call on October 26, 2015, the

 transcript of which speaks for itself. Defendants further admit that Carro participated in the

 conference call on behalf of the Company. To the extent the allegations in Paragraph 247 purport

 to quote from and characterize Valeant’s conference call, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to the conference call’s transcript

 for a true and complete account of its contents. Defendants deny the remaining allegations in

 Paragraph 247.

        248.    Defendants admit that Valeant hosted a conference call on October 26, 2015, the

 transcript of which speaks for itself. Defendants further admit that Schiller participated in the

 conference call on behalf of the Company. To the extent the allegations in Paragraph 248 purport

 to quote from and characterize Valeant’s conference call, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to the conference call’s transcript

 for a true and complete account of its contents. Defendants deny the remaining allegations in

 Paragraph 248.




                                                24
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 25 of 55 PageID: 202




        249.    Defendants admit that Valeant hosted a conference call on October 26, 2015, the

 transcript of which speaks for itself. Defendants further admit that Pearson participated in the

 conference call on behalf of the Company. To the extent the allegations in Paragraph 249 purport

 to quote from and characterize Valeant’s conference call, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to the conference call’s transcript

 for a true and complete account of its contents. Defendants deny the remaining allegations in

 Paragraph 249.

        250.    Defendants incorporate by reference and restate this Answer’s responses to

 Paragraphs 64–83 and 241–49 as if fully set forth herein. To the extent this Answer does not

 specifically respond to a cross-referenced paragraph, Defendants’ responses to such allegations

 are encompassed by the Class Action Answer, which, pursuant to the Order, is incorporated by

 reference herein. The remaining allegations in Paragraph 250 consist of legal conclusions and

 Plaintiff’s description of its claims, to which no response is required. To the extent a response is

 deemed required, Defendants deny the allegations in Paragraph 250.

        251.    Defendants admit that Bloomberg published an article on October 26, 2015 and

 refer the Court to that publication for a true and complete account of its contents. Defendants deny

 that the allegations in Paragraph 251 accurately and completely describe the factors affecting the

 price of Valeant securities described therein and otherwise deny the remaining allegations in

 Paragraph 251.

        252.    Defendants admit that Bloomberg published an article on October 28, 2015 and

 refer the Court to that publication for a true and complete account of its contents. Defendants

 admit that Bloomberg Businessweek published an article on October 29, 2015 and refer the Court

 to that publication for a true and complete account of its contents. Defendants admit that CVS




                                                 25
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 26 of 55 PageID: 203




 Caremark issued an announcement regarding its business relationship with Philidor on or about

 October 29, 2015, and refer the Court to that announcement for a true and complete account of its

 contents. Defendants deny the remaining allegations in Paragraph 252.

        253.    Defendants deny that the allegations in Paragraph 253 accurately and completely

 describe the factors affecting the price of Valeant securities described therein and otherwise deny

 the remaining allegations in Paragraph 253.

        254.    Defendants admit that Express Scripts and OptumRx issued announcements

 regarding their business relationships with Philidor on or about October 29, 2015, and refer the

 Court to those announcements for a true and complete account of their contents. Defendants admit

 that Valeant issued a press release on October 30, 2015, which press release speaks for itself. To

 the extent the allegations in Paragraph 254 purport to quote from and characterize Valeant’s press

 release, Defendants deny that Plaintiff has accurately and completely characterized it and refer the

 Court to Valeant’s press release for a true and complete account of its contents. Defendants deny

 the remaining allegations in Paragraph 254.

        255.    Defendants deny that the allegations in Paragraph 255 accurately and completely

 describe the factors affecting the price of Valeant securities described therein and otherwise deny

 the remaining allegations in Paragraph 255.

        256.    Defendants admit that the U.S. Senate announced an investigation of drug pricing

 on November 4, 2015. Defendants admit that Bloomberg and The Wall Street Journal published

 articles on November 4, 2015 and refer the Court to these publications for a true and complete

 account of their contents. Defendants deny the remaining allegations in Paragraph 256.




                                                 26
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 27 of 55 PageID: 204




        257.    Defendants deny that the allegations in Paragraph 257 accurately and completely

 describe the factors affecting the price of Valeant securities described therein and otherwise deny

 the remaining allegations in Paragraph 257.

        258.    Defendants admit that Valeant hosted a conference call on November 10, 2015, the

 transcript of which speaks for itself. Defendants further admit that Pearson, Rosiello, Carro, and

 Kellen participated in the conference call on behalf of the Company. To the extent the allegations

 in Paragraph 258 purport to quote from and characterize Valeant’s conference call, Defendants

 deny that Plaintiff has accurately and completely characterized it and refer the Court to the

 conference call’s transcript for a true and complete account of its contents. Defendants deny the

 remaining allegations in Paragraph 258.

        259.    Defendants deny the allegations in Paragraph 259.

        260.    Defendants admit that Valeant hosted a conference call on November 10, 2015, the

 transcript of which speaks for itself. Defendants further admit that Pearson participated in the

 conference call on behalf of the Company. To the extent the allegations in Paragraph 260 purport

 to quote from and characterize Valeant’s conference call, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to the conference call’s transcript

 for a true and complete account of its contents. Defendants deny the remaining allegations in

 Paragraph 260.

        261.    Defendants admit that Valeant hosted a conference call on November 10, 2015, the

 transcript of which speaks for itself. Defendants further admit that Pearson participated in the

 conference call on behalf of the Company. To the extent the allegations in Paragraph 261 purport

 to quote from and characterize Valeant’s conference call, Defendants deny that Plaintiff has

 accurately and completely characterized it and refer the Court to the conference call’s transcript




                                                 27
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 28 of 55 PageID: 205




 for a true and complete account of its contents. Defendants deny the remaining allegations in

 Paragraph 261.

        262.    Defendants incorporate by reference and restate this Answer’s response to

 Paragraphs 260-61 as if fully set forth herein. Defendants deny that the allegations in Paragraph

 262 accurately and completely describe the factors affecting the price of Valeant stock described

 therein and otherwise deny the remaining allegations in Paragraph 262.

        263.    Defendants admit that Bloomberg published an article on November 11, 2015 and

 refer the Court to that publication for a true and complete account of its contents. Defendants

 admit that Nomura issued a rating on Valeant stock on November 11, 2015, which speaks for itself.

 To the extent the allegations in Paragraph 263 purport to characterize Nomura’s rating, Defendants

 deny that Plaintiff has accurately and completely characterized it and refer the Court to Nomura’s

 rating for a true and complete account of its contents. Defendants deny that the allegations in

 Paragraph 263 accurately and completely describe the factors affecting the price of Valeant stock

 described therein and otherwise deny the remaining allegations in Paragraph 263.

        264.    Defendants admit that Bloomberg published an article on November 12, 2015 and

 refer the Court to that publication for a true and complete account of its contents. Defendants deny

 that the allegations in Paragraph 264 accurately and completely describe the factors affecting the

 price of Valeant securities described therein and otherwise deny the remaining allegations in

 Paragraph 264.

        265.    Defendants admit that Bloomberg published an article on November 16, 2015 and

 refer the Court to that publication for a true and complete account of its contents. Defendants

 admit that The Washington Post published an article on November 16, 2015 and refer the Court to

 that publication for a true and complete account of its contents. Defendants deny that the




                                                 28
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 29 of 55 PageID: 206




 allegations in Paragraph 265 accurately and completely describe the factors affecting the price of

 Valeant securities described therein and otherwise deny the remaining allegations in Paragraph

 265.

        266.    Defendants admit that Valeant issued a press release on December 16, 2015, which

 press release speaks for itself. To the extent the allegations in Paragraph 266 purport to quote from

 and characterize Valeant’s press release, Defendants deny that Plaintiff has accurately and

 completely characterized it and refer the Court to Valeant’s press release for a true and complete

 account of its contents. Defendants deny the remaining allegations in Paragraph 266.

        267.    Defendants admit that Valeant hosted a conference call on December 16, 2015, the

 transcript of which speaks for itself. Defendants further admit that Pearson, Rosiello, Jorn, and

 Kellen participated in the conference call on behalf of the Company. To the extent the allegations

 in Paragraph 267 purport to quote from and characterize Valeant’s conference call, Defendants

 deny that Plaintiff has accurately and completely characterized it and refer the Court to the

 conference call’s transcript for a true and complete account of its contents. Defendants deny the

 remaining allegations in Paragraph 267.

        268.    Defendants incorporate by reference and restate this Answer’s responses to

 Paragraph 267 as if fully set forth herein. The remaining allegations in Paragraph 268 consist of

 legal conclusions and Plaintiff’s description of its claims, to which no response is required. To the

 extent a response is deemed required, Defendants deny the remaining allegations in Paragraph 268.

        269.    Defendants admit that Mizuho Securities USA (“Mizuho”) published a report on

 December 17, 2015 and refer the Court to that report for a true and complete account of its contents.

 Defendants admit that Bloomberg published an article on December 17, 2015 and refer the Court

 to that publication for a true and complete account of its contents. Defendants deny that the




                                                  29
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 30 of 55 PageID: 207




 allegations in Paragraph 269 accurately and completely describe the factors affecting the price of

 Valeant securities described therein and otherwise deny the remaining allegations in Paragraph

 269.

        270.    Defendants deny knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations in Paragraph 270 with respect to Plaintiff’s reference to and quote from

 a third-party analyst at Wells Fargo, and therefore deny the allegations, except state that to the

 extent the allegations purport to describe and/or quote from that report, Defendants refer the Court

 to such report for a true and complete account of its contents. Defendants deny that the allegations

 in Paragraph 270 completely and accurately describe the factors affecting the price of Valeant

 securities described therein and otherwise deny the remaining allegations in Paragraph 270.

        271.    Defendants deny knowledge or information sufficient to form a belief as to the truth

 or falsity of Plaintiff’s references to and quotes from third-party analysts at Wells Fargo, and

 therefore deny the allegations, except state that to the extent the allegations purport to describe

 and/or quote that report, Defendants refer the Court to such report for a true and complete account

 of its contents. Defendants admit that CVS issued an announcement relating to Jublia on or about

 February 22, 2016, and refer the Court to that announcement for a true and complete account of

 its contents. Defendants admit that The Wall Street Journal published an article on February 22,

 2016 and refer the Court to that publication for a true and complete account of its contents.

 Defendants admit that Valeant issued a press release on February 22, 2016 and refer the Court to

 that publication for a true and complete account of its contents. Defendants deny that the

 allegations in Paragraph 271 accurately and completely describe the factors affecting the price of

 Valeant securities described therein and otherwise deny the remaining allegations in Paragraph

 271.




                                                  30
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 31 of 55 PageID: 208




        272.    Defendants admit that Valeant issued a press release on February 28, 2016, which

 press release speaks for itself, and refer the Court to that publication for a true and complete

 account of its contents. Defendants admit that Moody’s produced a report on February 29, 2016

 and refer the Court to that publication for a true and complete account of its contents. Defendants

 deny the remaining allegations in Paragraph 272, except state that to the extent the remaining

 allegations purport to describe and/or quote documents, Defendants refer the Court to such

 documents for a true and complete statement of their contents.

        273.    Defendants deny that the allegations in Paragraph 273 accurately and completely

 describe the factors affecting the price of Valeant securities described therein and otherwise deny

 the remaining allegations in Paragraph 273.

        274.    Defendants admit that Valeant issued a press release on March 15, 2016, which

 press release speaks for itself. Defendants admit that Valeant held a conference call on March 15,

 2016, the transcript of which speaks for itself. To the extent the allegations in Paragraph 274

 purport to quote from and characterize Valeant’s press release or conference call, Defendants deny

 that Plaintiff has accurately and completely characterized them and refer the Court to the press

 release or conference call’s transcript for a true and complete account of their contents. Defendants

 admit that Moody’s issued a rating on March 15, 2016, which speaks for itself. To the extent the

 allegations in Paragraph 274 purport to characterize Moody’s rating, Defendants deny that Plaintiff

 has accurately and completely characterized it and refer the Court to Moody’s rating for a true and

 complete account of its contents. Defendants deny the remaining allegations in Paragraph 274.

        275.    Defendants deny that the allegations in Paragraph 275 accurately and completely

 describe the factors affecting the price of Valeant securities described therein and otherwise deny

 the remaining allegations in Paragraph 275.




                                                  31
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 32 of 55 PageID: 209




        276.    Defendants deny knowledge or information sufficient to form a belief as to the truth

 or falsity of Plaintiff’s references to third-party news sources in Paragraph 276. Defendants deny

 that the allegations in Paragraph 276 accurately and completely describe the factors affecting the

 price of Valeant securities described therein and otherwise deny the remaining allegations in

 Paragraph 276.

        277.    Defendants deny knowledge or information sufficient to form a belief as to the truth

 or falsity of Plaintiff’s references to third-party news sources. Defendants specifically deny that

 Pearson testified before the Senate Special Committee on Aging on April 28, 2016, and aver that

 Pearson testified before the Senate Special Committee on Aging on April 27, 2016. Defendants

 admit that on April 29, 2016, Valeant filed a Form 10-K for the year ending December 31, 2015

 (the “2015 Form 10-K”), which is incorporated by reference as if set forth fully herein. Defendants

 deny the remaining allegations in Paragraph 277.

        278.    Defendants deny that the allegations in Paragraph 278 accurately or completely

 describe the factors affecting the price of Valeant securities described therein and otherwise deny

 the remaining allegations in Paragraph 278.

        279.    Defendants admit that Valeant issued a press release on June 7, 2016, which press

 release speaks for itself. Defendants admit that Valeant held a conference call on June 7, 2016,

 the transcript of which speaks for itself. Defendants further admit that Rosiello participated in the

 conference call on behalf of the Company. To the extent the allegations in Paragraph 279 purport

 to quote from and characterize Valeant’s press release or conference call, Defendants deny that

 Plaintiff has accurately and completely characterized them and refer the Court to Valeant’s press

 release or the conference call’s transcript for a true and complete account of their contents.

 Defendants deny the remaining allegations in Paragraph 279.




                                                  32
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 33 of 55 PageID: 210




        280.    Defendants deny that the allegations in Paragraph 280 accurately and completely

 describe the factors affecting the price of Valeant securities described therein and otherwise deny

 the remaining allegations in Paragraph 280.

        281.    Defendants admit that Valeant held a conference call on June 7, 2016, the transcript

 of which speaks for itself. Defendants further admit that Joseph Papa participated in the conference

 call on behalf of the Company. To the extent the allegations in Paragraph 281 purport to quote

 from and characterize Valeant’s conference call, Defendants deny that Plaintiff has accurately and

 completely characterized it and refer the Court to the conference call’s transcript for a true and

 complete account of its contents. Defendants deny the remaining allegations in Paragraph 281.

 M.     Section VI

        282.    The allegations in Paragraph 282 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny knowledge or information sufficient to form a belief as to the truth or

 falsity of the allegations in Paragraph 282, and on that basis deny the allegations, except admit that

 Valeant’s U.S. headquarters is located in New Jersey.

        283.    The allegations in Paragraph 283 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 283, except admit that Defendants Pearson,

 Schiller, Rosiello, and Carro were employed by Valeant.

        284.    The allegations in Paragraph 284 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 284.




                                                  33
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 34 of 55 PageID: 211




        285.   The allegations in Paragraph 285 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 285.

        286.   The allegations in Paragraph 286 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 286.

 N.     Section VIII

        347.   The allegations in Paragraph 347 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 347.

        348.   The allegations in Paragraph 348 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 348.

        349.   The allegations in Paragraph 349 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants admit that Valeant shares of common stock trade on the New York Stock

 Exchange and the Toronto Stock Exchange, that Valeant files periodic reports with the SEC and

 makes periodic public statements to the market, that Valeant issued press releases, and that

 securities analysts have reported on Valeant. Defendants otherwise deny the remaining allegations

 in Paragraph 349.

        350.   The allegations in Paragraph 350 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 350.




                                                34
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 35 of 55 PageID: 212




           351.   The allegations in Paragraph 351 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 351.

           352.   The allegations in Paragraph 352 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 352.

           353.   Defendants deny knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations in Paragraph 353, and on that basis deny the allegations.

           354.   Defendants deny knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations in Paragraph 354, and on that basis deny the allegations.

           355.   Defendants deny knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations in Paragraph 355, and on that basis deny the allegations.

           356.   Defendants deny knowledge or information sufficient to form a belief as to the truth

 or falsity of the allegations in Paragraph 356, and on that basis deny the allegations.

           357.   The allegations in Paragraph 357 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants admit that the allegations in Paragraph 357 accurately quote portions of the

 2013 Form 10-K. Defendants deny knowledge or information sufficient to form a belief as to the

 truth or falsity of the remaining allegations in Paragraph 357, and on that basis deny the allegations,

 except.

           358.   The allegations in Paragraph 358 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny knowledge or information sufficient to form a belief as to the truth or




                                                   35
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 36 of 55 PageID: 213




 falsity of the allegations in Paragraph 358, and on that basis deny the allegations, except state that

 to the extent the allegations purport to describe and/or quote documents, Defendants refer the Court

 to such documents for a true and complete statement of their contents.

        359.    The allegations in Paragraph 359 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny knowledge or information sufficient to form a belief as to the truth or

 falsity of the allegations in Paragraph 359, and on that basis deny the allegations, except admit that

 the allegations in Paragraph 359(a) accurately quote portions of the 2014 Form 10-K.

        360.    The allegations in Paragraph 360 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny knowledge or information sufficient to form a belief as to the truth or

 falsity of the allegations in Paragraph 360, and on that basis deny the allegations, except state that

 to the extent the allegations purport to describe and/or quote documents, Defendants refer the Court

 to such documents for a true and complete statement of their contents.

        361.    The allegations in Paragraph 361 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny knowledge or information sufficient to form a belief as to the truth or

 falsity of the allegations in Paragraph 361, and on that basis deny the allegations.

 O.     Section IX

        362.    The allegations in Paragraph 362 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the remaining allegations in Paragraph 362.

        363.    The allegations in Paragraph 363 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed


                                                  36
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 37 of 55 PageID: 214




 required, Defendants deny that they made any false or misleading statements or omissions, deny

 that Plaintiff was harmed by any wrongful conduct by Defendants, and deny that Valeant securities

 traded at artificially inflated prices. Defendants deny knowledge or information sufficient to form

 a belief as to the truth or falsity of the remaining allegations in Paragraph 363, and on that basis

 deny the allegations.

        364.    The allegations in Paragraph 364 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 364.

 P.     Section XI

        366.    The allegations in Paragraph 366 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 366.

        367.    The allegations in Paragraph 367 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 367.

        368.    The allegations in Paragraph 368 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 368.

        369.    The allegations in Paragraph 369 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny knowledge or information sufficient to form a belief as to the truth or

 falsity of the allegations in Paragraph 369 regarding the conduct of Plaintiff or its employees, and

 deny the remaining allegations in Paragraph 369.




                                                 37
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 38 of 55 PageID: 215




        370.    The allegations in Paragraph 370 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 370.

        371.    The allegations in Paragraph 371 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 371.

        372.    The allegations in Paragraph 372 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny knowledge or information sufficient to form a belief as to the truth or

 falsity of the allegations in Paragraph 372 regarding the conduct of Plaintiff or its employees, and

 deny the remaining allegations in Paragraph 372.

        373.    The allegations in Paragraph 373 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 373.

        374.    The allegations in Paragraph 374 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 374.

 Q.     Section XII

                                                 COUNT I

        375.    Defendants incorporate by reference and restate this Answer’s responses to

 Paragraphs 1–374 as if fully set forth herein. To the extent this Answer does not specifically

 respond to a cross-referenced paragraph, Defendants’ responses to such allegations are

 encompassed by the Class Action Answer, which, pursuant to the Order, is incorporated by

 reference herein.


                                                 38
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 39 of 55 PageID: 216




        376.   The allegations in Paragraph 376 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 376.

        377.   The allegations in Paragraph 377 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 377.

        378.   The allegations in Paragraph 378 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 378.

        379.   The allegations in Paragraph 379 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 379.

        380.   The allegations in Paragraph 380 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 380.

        381.   The allegations in Paragraph 381 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 381.

        382.   The allegations in Paragraph 382 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 382.




                                               39
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 40 of 55 PageID: 217




        383.   The allegations in Paragraph 383 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 383.

        384.   The allegations in Paragraph 384 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 384.

        385.   The allegations in Paragraph 385 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 385.

        386.   The allegations in Paragraph 386 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 386.

        387.   The allegations in Paragraph 387 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 387.

        388.   The allegations in Paragraph 388 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 388.

        389.   The allegations in Paragraph 389 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 389.




                                               40
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 41 of 55 PageID: 218




        390.    The allegations in Paragraph 390 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 390.

        391.    The allegations in Paragraph 391 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 391.

        392.    The allegations in Paragraph 392 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 392.

                                           COUNT II

        393.    Defendants incorporate by reference and restate this Answer’s responses to

 Paragraphs 1–374 as if fully set forth herein. To the extent this Answer does not specifically

 respond to a cross-referenced paragraph, Defendants’ responses to such allegations are

 encompassed by the Class Action Answer, which, pursuant to the Order, is incorporated by

 reference herein.

        394.    The allegations in Paragraph 394 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 394.

        395.    The allegations in Paragraph 395 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 395.




                                               41
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 42 of 55 PageID: 219




        396.    The allegations in Paragraph 396 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 396.

        397.    The allegations in Paragraph 397 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 397.

                                          COUNT III

        398.    Defendants incorporate by reference and restate this Answer’s responses to

 Paragraphs 1–374 as if fully set forth herein. To the extent this Answer does not specifically

 respond to a cross-referenced paragraph, Defendants’ responses to such allegations are

 encompassed by the Class Action Answer, which, pursuant to the Order, is incorporated by

 reference herein.

        399.    The allegations in Paragraph 399 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 399.

        400.    The allegations in Paragraph 400 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 400.

                                           COUNT V

        408.    Defendants incorporate by reference and restate this Answer’s responses to

 Paragraphs 1–374 as if fully set forth herein. To the extent this Answer does not specifically

 respond to a cross-referenced paragraph, Defendants’ responses to such allegations are




                                               42
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 43 of 55 PageID: 220




 encompassed by the Class Action Answer, which, pursuant to the Order, is incorporated by

 reference herein.

        409.    The allegations in Paragraph 409 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 409.

        410.    The allegations in Paragraph 410 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 410.

        411.    The allegations in Paragraph 411 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 411.

        412.    The allegations in Paragraph 412 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 412.

        413.    The allegations in Paragraph 413 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 413.

        414.    The allegations in Paragraph 414 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny knowledge or information sufficient to form a belief as to the truth or

 falsity of the allegations in Paragraph 414, and on that basis deny the allegations.

        415.    Defendants incorporate by reference and restate this Answer’s responses to

 Paragraphs 347–61 as if fully set forth herein. To the extent this Answer does not specifically




                                                  43
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 44 of 55 PageID: 221




 respond to a cross-referenced paragraph, Defendants’ responses to such allegations are

 encompassed by the Class Action Answer, which, pursuant to the Order, is incorporated by

 reference herein. The remaining allegations in Paragraph 415 consist of legal conclusions and

 Plaintiff’s description of its claims, to which no response is required. To the extent a response is

 deemed required, Defendants deny knowledge or information sufficient to form a belief as to the

 truth or falsity of the allegations in Paragraph 415, and on that basis deny the allegations.

        416.    The allegations in Paragraph 416 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny knowledge or information sufficient to form a belief as to the truth or

 falsity of the allegations in Paragraph 416 regarding Plaintiff’s conduct, and on that basis deny the

 allegations. Defendants deny the remaining allegations in Paragraph 416.

        417.    The allegations in Paragraph 417 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 417.

        418.    The allegations in Paragraph 418 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 418.

                                            COUNT VII

        426.    Defendants incorporate by reference and restate this Answer’s responses to

 Paragraphs 1–374 as if fully set forth herein. To the extent this Answer does not specifically

 respond to a cross-referenced paragraph, Defendants’ responses to such allegations are

 encompassed by the Class Action Answers, which, pursuant to the Order, is incorporated by

 reference herein.




                                                  44
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 45 of 55 PageID: 222




        427.    The allegations in Paragraph 427 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 427.

        428.    The allegations in Paragraph 428 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 428.

        429.    The allegations in Paragraph 429 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 429.

        430.    The allegations in Paragraph 430 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 430.

        431.    The allegations in Paragraph 431 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 431.

        432.    The allegations in Paragraph 432 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny knowledge or information sufficient to form a belief as to the truth or

 falsity of the allegations in Paragraph 432 regarding Plaintiff’s conduct, and on that basis deny the

 allegations. Defendants deny the remaining allegations in Paragraph 432.

                                            COUNT VIII

        433.    Defendants incorporate by reference and restate this Answer’s responses to

 Paragraphs 1–374 as if fully set forth herein. To the extent this Answer does not specifically




                                                  45
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 46 of 55 PageID: 223




 respond to a cross-referenced paragraph, Defendants’ responses to such allegations are

 encompassed by the Class Action Answer, which, pursuant to the Order, is incorporated by

 reference herein.

        434.    The allegations in Paragraph 434 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 434.

        435.    The allegations in Paragraph 435 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 435.

        436.    The allegations in Paragraph 436 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 436.

        437.    The allegations in Paragraph 437 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 437.

        438.    The allegations in Paragraph 438 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 438.

        439.    The allegations in Paragraph 439 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny knowledge or information sufficient to form a belief as to the truth or

 falsity of the allegations in Paragraph 439 regarding Plaintiff’s conduct, and on that basis deny the

 allegations. Defendants deny the remaining allegations in Paragraph 439.




                                                  46
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 47 of 55 PageID: 224




        440.    The allegations in Paragraph 440 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 440.

        441.    The allegations in Paragraph 441 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 441.

                                          COUNT IX

        442.    Defendants incorporate by reference and restate this Answer’s responses to

 Paragraphs 1–374 as if fully set forth herein. To the extent this Answer does not specifically

 respond to a cross-referenced paragraph, Defendants’ responses to such allegations are

 encompassed by the Class Action Answer, which, pursuant to the Order, is incorporated by

 reference herein.

        443.    The allegations in Paragraph 443 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 443.

        444.    The allegations in Paragraph 444 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 444.

        445.    The allegations in Paragraph 445 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 445.




                                               47
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 48 of 55 PageID: 225




        446.    The allegations in Paragraph 446 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 446.

        447.    The allegations in Paragraph 447 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 447.

        448.    The allegations in Paragraph 448 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny knowledge or information sufficient to form a belief as to the truth or

 falsity of the allegations in Paragraph 448 regarding Plaintiff’s conduct, and on that basis deny the

 allegations. Defendants deny the remaining allegations in Paragraph 448.

        449.    The allegations in Paragraph 449 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny knowledge or information sufficient to form a belief as to the truth or

 falsity of the allegations in Paragraph 448 regarding Plaintiff’s conduct, and on that basis deny the

 allegations. Defendants deny the remaining allegations in Paragraph 449.

        450.    The allegations in Paragraph 450 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 450.

                                             COUNT X

        451.    Defendants incorporate by reference and restate this Answer’s responses to

 Paragraphs 1–374 as if fully set forth herein. To the extent this Answer does not specifically

 respond to a cross-referenced paragraph, Defendants’ responses to such allegations are




                                                  48
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 49 of 55 PageID: 226




 encompassed by the Class Action Answers, which, pursuant to the Order, is incorporated by

 reference herein.

        452.    The allegations in Paragraph 452 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 452.

        453.    The allegations in Paragraph 453 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 453.

        454.    The allegations in Paragraph 454 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants admit that Pearson and Rosiello were officers or directors of Valeant.

 Defendants deny the remaining allegations in Paragraph 454.

        455.    The allegations in Paragraph 455 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 455.

        456.    The allegations in Paragraph 456 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 456.

                                          COUNT XI

        457.    Defendants incorporate by reference and restate this Answer’s responses to

 Paragraphs 1–374 as if fully set forth herein. To the extent this Answer does not specifically

 respond to a cross-referenced paragraph, Defendants’ responses to such allegations are




                                               49
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 50 of 55 PageID: 227




 encompassed by the Class Action Answers, which, pursuant to the Order, is incorporated by

 reference herein.

        458.    The allegations in Paragraph 458 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 458.

        459.    The allegations in Paragraph 459 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants admit that Pearson and Rosiello were at times employed by Valeant.

 Defendants deny the remaining allegations in Paragraph 459.

        460.    The allegations in Paragraph 460 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 460.

        461.    The allegations in Paragraph 461 consist of legal conclusions and Plaintiff’s

 description of its claims, to which no response is required. To the extent a response is deemed

 required, Defendants deny the allegations in Paragraph 461.

                                   AFFIRMATIVE DEFENSES

        Pursuant to the Order, the Affirmative Defenses asserted in the Class Action Answers are

 incorporated by reference and restated herein.

        Without assuming the burden of proof as to any defense or issue that would otherwise rest

 on Plaintiff or as to any element of Plaintiff’s claims, and reserving the right to amend this Answer

 to assert any additional defenses when, and if, in the course of their investigation, discovery,

 preparation for trial, or otherwise it becomes appropriate to assert such defenses, Defendants

 incorporate by reference and restate herein the Affirmative Defenses asserted in the Class Action

 Answer and Defendants assert the following, additional affirmative defenses.


                                                  50
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 51 of 55 PageID: 228




                                FIRST AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Defendants at all times acted in

 good faith and did not know, and in the exercise of reasonable care could not have known or had

 reasonable grounds to believe, that any misstatements or omissions of material fact existed in any

 of Valeant’s filings with the United States Securities and Exchange Commission (“SEC”) or in

 any of Valeant’s public statements to investors.

                              SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Plaintiff did not actually rely on

 the public filings or statements alleged in the Complaint that were alleged to be materially false or

 misleading when made.

                               THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, to the extent they are premised on

 alleged misstatements or omissions of material fact in documents that were not filed with the

 SEC.

                              FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, to the extent that they are beyond the

 applicable statute(s) of limitation and/or repose, and Plaintiff is barred from invoking tolling under

 American Pipe & Construction Co. v. Utah, 414 U.S. 538 (1974).

                               FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, to the extent that they are preempted by

 the Securities Litigation Uniform Standards Act (“SLUSA”).

                               SIXTH AFFIRMATIVE DEFENSE

        No act or omission of Defendants was malicious, willful, wanton, or reckless, and,

 therefore, Plaintiff is not entitled to any award of punitive damages.


                                                    51
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 52 of 55 PageID: 229




                               SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because no racketeering enterprise existed.

                                EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Defendants were not employed

 by, associated with, or participants in, the alleged racketeering enterprise (because none existed).

                                NINTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Defendants did not purposefully

 and knowingly further, assist, or help effectuate the goals of the alleged racketeering enterprise

 or otherwise participate in the conduct of the affairs of the racketeering enterprise (because none

 existed).

                                TENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or part, because Defendants did not commit any of

 the alleged predicate acts.

                               ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Defendants did not commit the

 alleged predicate acts willfully or with actual knowledge of the illegal activities.

                               TWELFTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or part, because Defendants did not engage in a

 pattern of racketeering activity.

                           THIRTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Defendants’ alleged racketeering

 activity did not have either the same or similar purposes, results, participants or victims or methods

 of commission, or are not otherwise interrelated by distinguishing characteristics.




                                                  52
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 53 of 55 PageID: 230




                           FOURTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Defendants’ alleged racketeering

 activity does not pose a threat of continued or continuing criminal activity.

                            FIFTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Plaintiff was not damaged in their

 business or property by reason of the alleged RICO violations.

                            SIXTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Plaintiff has not suffered a

 cognizable RICO injury.

                          SEVENTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims for conspiring to violate RICO are barred because Plaintiff cannot

 establish that Defendants violated RICO.

                           EIGHTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Defendants did not agree to

 violate RICO.

                           NINETEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Defendants’ alleged racketeering

 activity did not have either the same or similar purposes, results, participants or victims or methods

 of commission, or are not otherwise interrelated by distinguishing characteristics.

                           TWENTIETH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Defendants did not agree to

 conduct or participate in the conduct of the affairs of the alleged racketeering enterprise (because

 none existed).




                                                  53
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 54 of 55 PageID: 231




                         TWENTY-FIRST AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Defendants did not agree to the

 commission of at least two predicate acts.

                       TWENTY-SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because no racketeering enterprise existed,

 such that the alleged RICO conspiracy cannot exist.

                        TWENTY-THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Plaintiff was not injured as a

 result of the alleged RICO conspiracy.

                       TWENTY-FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims for aiding and abetting RICO violations are barred because Plaintiff

 cannot establish that Defendants violated RICO.

                         TWENTY-FIFTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Plaintiff cannot establish that

 Defendants had any knowledge of the existence of any racketeering enterprise (because none

 existed).

                        TWENTY-SIXTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because Plaintiff cannot establish that

 Defendants provided substantial assistance in advancing the commission of any alleged RICO

 violations.

                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims for aiding and abetting violations are barred because Plaintiff cannot

 establish that Defendants committed any of the alleged violations.




                                                  54
Case 3:19-cv-18473-MAS-LHG Document 12 Filed 12/18/19 Page 55 of 55 PageID: 232




                                    ADDITIONAL DEFENSES

        Defendants assert, and expressly reserve all rights with respect to, all counterclaims, cross-

 claims, third-party claims or contribution claims that may be revealed during the course of

 discovery. Defendants also assert and expressly reserve all rights with respect to all other defenses

 that may be revealed during the course of discovery. Defendants expressly reserve the right to

 amend and/or supplement this Answer.



  Dated: December 18, 2019                          /s/ Richard Hernandez
                                                    Richard Hernandez
                                                    McCARTER & ENGLISH, LLP
                                                    Four Gateway Center
                                                    100 Mulberry Street
                                                    Newark, New Jersey 07102
                                                    Telephone: (973) 848-8615
                                                    Facsimile: (973) 297-6615

                                                    Paul C. Curnin (admitted pro hac vice)
                                                    Craig S. Waldman (admitted pro hac vice)
                                                    Kavitha Sivashanker (pro hac vice forthcoming)
                                                    SIMPSON THACHER & BARTLETT LLP
                                                    425 Lexington Avenue
                                                    New York, NY 10017-3954
                                                    Telephone: (212) 455-2000
                                                    Facsimile: (212) 455-2502

                                                    Attorneys for Valeant Pharmaceuticals
                                                    International, Inc. and Robert L. Rosiello




                                                  55
